Title: To Thomas Jefferson from Joseph Anderson, 26 December 1805
From: Anderson, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     26 December 1805
                  
                  The Committee to whom was referd the nominations, contained in the inclosed paper—hath directed me, to request the President of the United States, to give Such information—(if in his power) as will enable the Committee to possess a Correct View of the Respective Characters—takeing into Consideration, the existing State of things in the Louisiana Territory—
                  With Sentiments of Verry high Consideration
                  
                     Jos: Anderson 
                     
                     Chairman of the Committee
                  
               